Citation Nr: 0525060	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  02-17 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for pulmonary 
sarcoidosis.   

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of August 2000 and August 2002 rating 
actions by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Winston-Salem, North Carolina.               

The appellant had active military service from February 12, 
1970 until February 13, 1973, when he received an honorable 
discharge, and from February 14, 1973 to October 8, 1976.  In 
a January 1977 Administrative Decision, the RO determined 
that the appellant's discharge from his second period of 
service was under dishonorable conditions.  However, in a 
November 1985 Administrative Decision, the RO determined that 
on February 13, 1973, the appellant was not eligible for 
complete separation; therefore it was determined that the 
appellant's period of service from February 12, 1970 to 
February 11, 1974, was under honorable conditions, but that 
his period of service from February 12, 1974 to October 8, 
1976, was under other than honorable conditions, such as 
constitute a bar to VA benefits.  

The issue of entitlement to service connection for pulmonary 
sarcoidosis will be discussed in the remand portion of this 
decision; the issue is remanded to the RO via the Appeals 
Management Center in Washington D.C. 


FINDINGS OF FACT

1.  The objective medical evidence demonstrates that the 
appellant's service-connected bilateral hearing loss is 
manifested by average pure tone thresholds of 45 to 48.75 
decibels in the right ear and 37.5 to 47.5 decibels in the 
left ear, and a speech discrimination score of 88 to 96 
percent in the right ear and 88 to 96 percent in the left 
ear.

2.  The appellant has Level I or II hearing in the right ear 
and Level I or II hearing in the left ear.

CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2004).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the claimant is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  See 38 U.S.C.A. § 5103(a), (b); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify

By an October 1985 rating action, the RO denied the 
appellant's original claim of entitlement to service 
connection for bilateral hearing loss.  The appellant was 
provided notice of the decision and of his appellate rights.  
He did not file a notice of disagreement.  In September 1997, 
the appellant requested that his claim for service connection 
for bilateral hearing loss be reopened.  By October 1998 and 
April 1999 rating actions, the RO denied the appellant's 
application to reopen a claim of entitlement to service 
connection for bilateral hearing loss.  The appellant 
subsequently filed a timely appeal.  In an April 2001 
decision, the Board concluded that new and material evidence 
had been submitted since the RO's October 1985 decision, and, 
as such, the appellant's claim for service connection for 
bilateral hearing loss was reopened.  The Board remanded the 
appellant's claim and the RO, by an October 2002 rating 
action, granted service connection for bilateral hearing loss 
and assigned a zero percent disability rating, effective from 
September 30, 1997.  The appellant disagreed with the 
evaluation and initiated an appeal.    

It has been determined by VA's Office of the General Counsel 
that, when a claim is granted and the veteran submits a 
notice of disagreement as to a "downstream element" of such 
claim, such as the rating percentage, notice under 38 
U.S.C.A. § 5103(a) is not required as to the secondary claim 
raised in the notice of disagreement.  See VAOPGCPREC 8-03; 
69 Fed. Reg. 25180 (2004).  Instead, it was concluded that 
the RO's only obligation under such circumstances is to 
develop or review the claim and, if the disagreement remains 
unresolved, to issue a statement of the case.  Id.  Such was 
done in the present case.  Thus, it is not necessary to 
scrutinize the quality of notice afforded the appellant, as 
notice was not required for the issue of entitlement to an 
initial compensable evaluation for bilateral hearing loss.   

Duty to Assist

The VCAA also provides that VA will make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
a claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA's duty 
includes making efforts to obtain his service medical 
records, if relevant to the claim; other relevant records 
pertaining to service; VA medical records; and any other 
relevant records held by any other source.  The veteran is 
also required to provide the information necessary to obtain 
this evidence, including authorizations for the release of 
medical records.  In a claim for disability compensation, VA 
will provide a medical examination which includes a review of 
the evidence of record if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159.

In regard to the issue on appeal, there is no indication that 
there is additional evidence that has not been obtained and 
that would be pertinent to the present claim.  The 
appellant's VA post service clinical records are associated 
with the claims file.  In addition, the appellant underwent 
VA examinations for his bilateral hearing loss in September 
1998, April 2002, and August 2004.  Therefore, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to his 
claim.  Accordingly, the appellant will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  


II.  Factual Background

In September 1998, the appellant underwent a VA audiological 
evaluation which was conducted by QTC services.  The results 
of the September 1998 audiological evaluation were recounted 
in a September 1998 letter from a private audiologist to QTC 
Medical Services, with an attached audiometric examination 
report.  By the September 1998 letter, the private 
audiologist stated that according to the appellant, he had 
had decreased hearing since 1978.  The appellant indicated 
that he had difficulty understanding what people were saying 
unless he was looking directly at the person.  According to 
the private audiologist, otoscopic examination revealed both 
external auditory canals to be clear.  Impedance audiometry 
revealed type A tympanograms, bilaterally, indicating normal 
middle ear air pressure, with good eardrum mobility.  The 
private audiologist noted that according to the enclosed 
audiogram, pure tone air and bone conduction test results 
revealed a mild to severe sensorineural hearing loss, 
bilaterally.  The right ear was slightly worse than the left 
ear at 750 Hertz, and 1,000 Hertz.  Speech reception 
thresholds were 40 decibels for the right ear and 25 decibels 
for the left ear, and speech discrimination ability using the 
Maryland CNC word list was 92 percent for the right ear and 
88 percent for the left ear.  The pure tone average of 1,000 
Hertz, 2,000 Hertz, 3,000 Hertz, and 4,000 Hertz was 48.75 
decibels for the right ear, and 47.5 decibels for the left 
ear.  According to the private audiologist, the pertinent 
diagnosis was bilateral sensorineural hearing loss.  The 
attached audiometric examination report contained an 
uninterpreted graphical representation of auditory threshold 
testing results.   

A VA Medical Center (VAMC) outpatient treatment report shows 
that in July 1999, the appellant underwent an audiological 
evaluation after complaining of decreased hearing.  The 
audiological examination revealed that the appellant had pure 
tone air conduction threshold levels in the right ear at 500, 
1,000, 2,000, 3,000, and 4,000 Hertz as follows: 20, 50, 30, 
45, and 60 decibels, respectively, with a pure tone average 
of 46.25 decibels.  In the left ear for the same frequencies, 
he had pure tone air conduction threshold levels of 10, 25, 
25, 45, and 55 decibels, with a pure tone average of 37.50 
decibels.  Speech discrimination percentages were 96 percent 
in his right ear and 96 percent in his left ear.  The 
examiner interpreted the results as showing a mild to severe 
sensorineural hearing loss from 750 to 8,000 Hertz in the 
right ear, and from 3,000 to 8,000 Hertz in the left ear.  
According to the examiner, the appellant's word recognition 
ability in both ears was excellent.   

In April 2002, the appellant underwent a VA audiological 
examination which was conducted by QTC Services.  At that 
time, the appellant stated that he had bilateral hearing loss 
and that he used hearing aids.  The audiological examination 
revealed that the appellant had pure tone air conduction 
threshold levels in the right ear at 500, 1,000, 2,000, 
3,000, and 4,000 Hertz as follows: 20, 45, 35, 45, and 55 
decibels, respectively, with a pure tone average of 45 
decibels.  In the left ear for the same frequencies, he had 
pure tone air conduction threshold levels of 20, 30, 30, 50, 
and 65 decibels, with a pure tone average of 44 decibels.  
Speech discrimination percentages were 96 percent in his 
right ear and 88 percent in his left ear.  The examiner 
interpreted the results as showing a moderate to moderately 
severe, mid to high frequency sensorineural hearing loss in 
the right ear, and a mild to severe, mid to high frequency 
sensorineural hearing loss in the left ear.  The examiner 
noted that word recognition ability was "excellent at a 
shouting level of speech in quiet to recorded Maryland CNC 
Word List."  According to the examiner, tympanometric 
testing showed normal middle ear mobility for both ears.      

By an August 2002 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
bilateral hearing loss.  At that time, the RO assigned a 
noncompensable disability rating under 38 C.F.R. § 4.85, 
Diagnostic Code 6100 for the appellant's service-connected 
bilateral hearing loss, effective from September 30, 1997.   

In July 2003, the appellant testified, via a videoconference, 
before the Board.  At that time, the appellant stated that 
due to his service-connected bilateral hearing loss, he had 
difficulty understanding people in crowds.  The appellant 
indicated that he also had difficulty understanding 
conversational voices and that he usually had to request that 
a person speak loudly.  According to the appellant, his 
hearing had worsened since his last audiological evaluation 
in April 2002.  

In August 2004, the appellant underwent a VA audiological 
evaluation.  At that time, he stated that he had problems 
hearing conversations, especially with background noise.  
According to the appellant, he also had problems hearing on 
the telephone.  The audiological examination revealed that 
the appellant had pure tone air conduction threshold levels 
in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz 
as follows: 30, 50, 35, 50, and 55 decibels, respectively, 
with a pure tone average of 48 decibels.  In the left ear for 
the same frequencies, he had pure tone air conduction 
threshold levels of 15, 30, 35, 55, and 55 decibels, with a 
pure tone average of 45 decibels.  Speech discrimination 
percentages were 88 percent in his right ear and 92 percent 
in his left ear.  It was specifically noted that the Maryland 
CNC word list was used.  The examiner interpreted the results 
as showing mild to severe sloping sensorineural hearing loss, 
bilaterally, with the right ear worse.  Speech discrimination 
was fair/good when done at comfortable loudness levels.  Ear 
canals were clear, and middle ear function tests showed 
tympanometry to be within normal limits, bilaterally.  
According to the examiner, the appellant's hearing results 
did not appear to be significantly worse from the last 
examination.  


III.  Analysis

VA assigns disability evaluations in accordance with the 
Schedule for Rating Disabilities which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2004).  When the issue involves a claim for an 
increased rating for hearing loss, the applicable rating will 
be determined by applying the numerical values listed in the 
audiometric examination report to the applicable rating 
tables.  38 C.F.R. § 4.85.  It should be emphasized that 
"assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
rule articulated in Francisco did not apply to the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability.  Id.; 
Francisco, 7 Vet. App. at 58.  In Fenderson, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 119.

In the August 2002 rating action, the appellant's claim for 
entitlement to service connection for bilateral hearing loss 
was granted and a noncompensable disability rating was 
assigned under Diagnostic Code 6100, effective from September 
30, 1997.  As the appellant took issue with the initial 
rating assigned following the grant of service connection, 
separate ratings may be assigned for separate periods of time 
based on the facts found.  See Fenderson, 12 Vet. App. at 
119.  Thus, the Board must evaluate the relevant evidence 
since September 1997.  

Evaluations of defective hearing range from noncompensable to 
100 percent and are based on organic impairment of hearing 
acuity as demonstrated by the results of speech 
discrimination tests together with average hearing 
thresholds, with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes 11 auditory 
acuity levels, designated level I, for essentially normal 
acuity, through level XI for profound deafness.  See 38 
C.F.R. § 4.85.

In regard to the appellant's claim for an initial compensable 
evaluation for bilateral hearing loss, the Board notes that 
the audiological findings from the appellant's September 1998 
audiological evaluation translate into Level I hearing loss 
for the right ear and Level II hearing loss in the left ear.  
See 38 C.F.R. § 4.85.  Numeric designations I and II 
correspond to a noncompensable disability rating under 
Diagnostic Code 6100.  See 38 C.F.R. § 4.85, Diagnostic Code 
6100.  In addition, the audiological findings from the 
appellant's July 1999 audiological evaluation translate into 
Level I hearing loss for the right ear and Level I hearing 
loss in the left ear.  See 38 C.F.R. § 4.85.  Numeric 
designations I and I correspond to a noncompensable 
disability rating under Diagnostic Code 6100.  See 38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  Moreover, the audiological 
findings from the appellant's April 2002 VA audiological 
examination translate into Level I hearing loss for the right 
ear and Level II hearing loss in the left ear, and the 
audiological findings from the appellant August 2004 VA 
audiological evaluation translate into Level II hearing loss 
for the right ear and Level I hearing loss in the left ear.  
As previously stated, numeric designations I and II 
correspond to a noncompensable disability rating under 
Diagnostic Code 6100.  See 38 C.F.R. § 4.85, Diagnostic Code 
6100.  Thus, in light of the above findings, a noncompensable 
disability evaluation is appropriate.  Id.   

In the appellant's July 2003 videoconference hearing, the 
appellant stated that due to his service-connected bilateral 
hearing loss, he had difficulty understanding people in 
crowds.  He also stated that his hearing was continuing to 
worsen.  

The rating criteria does provide for rating exceptional 
patterns of hearing impairment under the provisions of 
38 C.F.R. § 4.86.  However, the appellant's test results do 
not demonstrate either (1) a pure tone threshold of 55 
decibels or more in all four frequencies in any service-
connected ear, or (2) a pure tone threshold of 70 decibels of 
more at 2,000 Hertz in any ear.  Therefore, the appellant is 
not entitled to consideration under 38 C.F.R. § 4.86 for 
exceptional patterns of hearing impairment in any ear during 
the entire appeal period.  

As previously stated, the assignment of disability 
evaluations for hearing impairment is a purely mechanical 
application of the rating criteria.  See Lendenmann, 3 Vet. 
App. at 349.  Thus, based on the audiometric findings of 
record since September 1997, the noncompensable evaluation in 
effect for the appellant's service-connected bilateral 
hearing loss is appropriate, and entitlement to an initial 
compensable evaluation for bilateral hearing loss is not 
warranted.  The noncompensable disability evaluation is the 
highest rating warranted for the appeal period.  See 
Fenderson, 12 Vet. App. at 119.       

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable evaluation for service-connected 
bilateral hearing loss is denied.  


REMAND

In regard to the appellant's claim of entitlement to service 
connection for pulmonary sarcoidosis, by a May 2004 decision, 
the Board remanded this case.  In the May 2004 action, the 
Board noted that in the appellant's July 2003 videoconference 
hearing, the appellant testified that he was currently 
receiving treatment at a VAMC and that his VA physician had 
informed him that his current lung disability, diagnosed as 
pulmonary sarcoidosis, was related to his period of active 
military service.  Specifically, the appellant stated that 
according to that VA physician, sarcoidosis was the type of 
disease that would lay dormant for 20 to 30 years before 
becoming active.  In this regard, the Board noted that in 
August 2003, the RO received a medical statement from Joy 
Dixon Robinson, M.D., Chief of the Ophthalmology Section at 
the Hampton VAMC.  In the statement, Dr. Robinson indicated 
that the appellant suffered from lung and eye diseases, and 
that it was her opinion that it was more likely than not that 
those diseases had laid dormant in the appellant's genes for 
twenty plus years.  It was also Dr. Robinson's opinion that 
those diseases were directly related to the appellant's 
military service.  

In light of Dr. Robinson's statement that the appellant's 
current lung disease was related to his period of active 
military service, the Board remanded this case and requested 
that the RO provide the appellant with a comprehensive VA 
examination by a pulmonologist in order to determine the 
nature and etiology of any current lung disease, to include 
pulmonary sarcoidosis.  The examiner was specifically 
requested to review the appellant's service medical records 
which showed that in February 1973, March 1974, and July 
1976, the appellant had chest x-rays taken which were all 
reported to be normal.  The examiner was further requested to 
review the VAMC inpatient treatment records which showed that 
the appellant was hospitalized for four days in November 
1997.  Upon his discharge, the pertinent diagnosis was optic 
neuritis/neuroretinitis of the left eye, with elevated serum 
and cerebrospinal fluid ACE levels (presumed central nervous 
system sarcoidosis).  Furthermore, the examiner was requested 
to review the private x-ray report, dated in September 1998, 
and the medical statements from Dr. Robinson, dated in August 
1998 and August 2003.  After a review of the examination 
findings and the entire evidence of record, the examiner was 
requested to render an opinion as to whether the appellant 
currently suffered from a lung disease, to specifically 
include pulmonary sarcoidosis.  In responding to that 
question, the examiner was requested to discuss the 
discrepancies in the evidence of record regarding the 
question of whether the appellant currently had pulmonary 
sarcoidosis.  In that regard, the Board noted that a private 
x-ray report, dated in September 1998, showed that at that 
time, the appellant had a chest x-ray taken which was 
interpreted as showing no significant abnormality; 
specifically, no definite radiographic evidence of 
sarcoidosis.  In addition, the Board observed that in the 
August 1998 VA medical statement from Dr. Robinson, Dr. 
Robinson indicated that the appellant had presumed 
sarcoidosis, although there had been no tissue diagnosis; 
only elevated serum and CSF ACE levels.  If the examiner 
diagnosed any lung disease, to include pulmonary sarcoidosis, 
an opinion had to be provided as to whether any currently 
diagnosed lung disease, to include pulmonary sarcoidosis, was 
related to the appellant's period of active military service, 
or became manifest within one year of the appellant's 
separation from service.  The examiner was further requested 
to comment on the August 2003 opinion of Dr. Robinson.  If no 
disability was found, or no link to military service was 
found, such findings and conclusions were to be affirmatively 
stated and a complete rationale for any opinion expressed was 
to be included in the examination report.    

As per the Board's May 2004 decision, the appellant underwent 
a VA examination in August 2004.  It appears that the 
examination was conducted by Dr. Michael F. Tenholder, Staff 
Physician.  However, it is unclear as to whether Dr. 
Tenholder is a pulmonologist, as requested in the Board's May 
2004 remand decision.  Following the physical examination and 
a review of the claims file, including x-ray reports and 
pulmonary function testing results, Dr. Tenholder stated that 
that in regard to an impression, ophthalmology and neurology 
data was consistent with presumed sarcoidosis.  According to 
Dr. Tenholder, there was no evidence of pulmonary sarcoid by 
x-ray or pulmonary function tests.  Dr. Tenholder indicated 
that although there was no evidence by repeat examination and 
magnetic resonance imaging (MRI) of progressive neurologic 
sarcoid, the appellant had been on long term suppressive 
therapy with prednisone and that in approximately seven 
percent of cases, the chest x-ray remains normal throughout 
the course of non-pulmonary sarcoid.  Dr. Tenholder reported 
that the appellant's pulmonary function testing results were 
consistent with mild emphysema, which was consistent with the 
appellant's cigarette smoking history.  He noted that he had 
ordered another set of pulmonary tests.     

The August 2004 VA examination report includes an addendum.  
However, the addendum appears to be signed by Kay S. Reid, 
R.N., rather than Dr. Tenholder, the examiner from the 
appellant's August 2004 VA examination.  According to the 
addendum, after a review of the appellant's claims file, the 
diagnoses were the following: (1) presumed non-pulmonary 
sarcoidosis; no tissue diagnosis was made, and (2) emphysema 
secondary to tobacco use and not directly due to military 
service.  

Upon a review of the August 2004 VA examination report and 
addendum, while Dr. Tenholder stated that the appellant had 
presumed sarcoidosis and noted that there was no evidence of 
pulmonary sarcoid, he did not discuss the discrepancies in 
the evidence of record regarding the question of whether the 
appellant currently had pulmonary sarcoidosis.  In addition, 
Dr. Tenholder did not answer the pertinent question as to 
whether any currently diagnosed lung disease was related to 
the appellant's period of active military service, or became 
manifest within one year of the appellant's separation from 
service.  Moreover, Dr. Tenholder did not comment on the 
opinion of Dr. Robinson.  Therefore, in light of the above, 
it is the Board's determination that the RO has not complied 
with the instructions from the May 2004 remand.  The Board 
observes that it is obligated by law to ensure that the RO 
complies with its directives, as well as those of the Court.  
The Court has stated that compliance by the Board and the RO 
with remand directives is neither optional nor discretionary.  
Where the remand of the Board or Court is not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).      

As previously stated, in the August 2003 VA medical statement 
from Dr. Robinson, Dr. Robinson opined that it was more 
likely than not that the appellant's lung disease laid 
dormant in his genes for twenty plus years, and that his lung 
disease was directly related to his military service.  
However, the Board observes that the basis for Dr. Robinson's 
opinion is not clear because her statement contains no 
summary of specific medical findings or theories to support 
her opinion.  In addition, it is unclear if Dr. Robinson's 
opinion was made after reviewing the evidence of record or 
if, in fact, Dr. Robinson had not had the opportunity to 
review the evidence of record.  Thus, in light of the above, 
the Board finds that Dr. Robinson should be asked to 
elaborate on her opinion and also be given the opportunity to 
review the claims file, if she had not yet done so.  

Accordingly, this case is remanded to the RO for the 
following actions: 

1.  The RO should contact Dr. Robinson at 
the Hampton VAMC and request that she 
elaborate on her opinion that the 
appellant's lung disease laid dormant in 
his genes for twenty plus years, and that 
his lung disease was directly related to 
his military service.  Dr. Robinson 
should be provided with an opportunity to 
review the claims file, to specifically 
include the appellant's service medical 
records, which show that in February 
1973, March 1974, and July 1976, the 
appellant had chest x-rays taken which 
were all reported to be normal, the VAMC 
inpatient treatment records which reflect 
that the appellant was hospitalized for 
four days in November 1997, and the 
private x-ray report, dated in September 
1998, which showed no significant 
abnormality; specifically, no definite 
radiographic evidence of sarcoidosis.  
Following a review of the appellant's 
claims file, Dr. Robinson should be asked 
to elaborate on the medical basis for her 
opinion that it was more likely than not 
that the appellant's lung disease laid 
dormant in his genes for twenty plus 
years, and that his lung disease was 
directly related to his military service, 
to include a discussion of the specific 
medical theories and/or specific medical 
findings in the evidence upon which she 
based her opinion.  Dr. Robinson should 
also specifically provide the diagnosis 
of the appellant's current lung disease 
and note whether the appellant's 
currently diagnosed lung disease includes 
pulmonary sarcoidosis.  Moreover, to the 
extent that it appears that Dr. Robinson 
is suggesting that the appellant's lung 
disease is congenital in nature, Dr. 
Robinson should offer an opinion as to 
whether the appellant's lung disease, to 
include pulmonary sarcoidosis if present, 
is a congenital disease or a congenital 
defect.  Any statement provided by Dr. 
Robinson should be associated with the 
claims file.  If Dr. Robinson is no 
longer available or is no longer employed 
by VA, a memorandum to that effect must 
be included in the claims folder.     

2.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the appellant to be 
afforded a comprehensive VA examination 
by a pulmonologist to determine the 
nature and etiology of any lung disease 
found, to include pulmonary sarcoidosis.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner is 
specifically requested to review the 
appellant's service medical records which 
show the following: (1) in February 1973, 
the appellant had a chest x-ray taken; 
the x-ray was interpreted as showing 
normal cardiac and mediastinal 
structures; the soft tissue and bony 
structures were intact, and the lung 
fields were clear; the impression was of 
a normal examination of the chest, (2) in 
March 1974, the appellant had a chest x- 
ray taken; the x-ray was reported to show 
no significant abnormalities; and (3) in 
July 1976, the appellant underwent a 
separation examination and at that time, 
he had a chest x-ray taken; the 
appellant's chest x-ray was reported to 
be normal.  The examiner is also 
requested to review the VAMC inpatient 
treatment records which show that the 
appellant was hospitalized for four days 
in November 1997.  Upon his discharge, 
the pertinent diagnosis was optic 
neuritis/neuroretinitis of the left eye, 
with elevated serum and cerebrospinal 
fluid ACE levels (presumed central 
nervous system sarcoidosis).  In 
addition, the examiner is requested to 
review the private chest x-ray report, 
dated in September 1998, the medical 
statements from Dr. Robinson, dated in 
August 1998 and August 2003, and any 
statement from Dr. Robinson which was 
obtained in conjunction with this remand.   

All necessary special studies or tests 
are to be accomplished.  After a review 
of the examination findings and the 
entire evidence of record, the examiner 
should render an opinion as to whether 
the appellant currently suffers from a 
lung disease, to specifically include 
pulmonary sarcoidosis.  In responding to 
this question, the examiner is requested 
to discuss the discrepancies in the 
evidence of record regarding the question 
of whether the appellant currently has 
pulmonary sarcoidosis.  In this regard, 
the Board notes that a private x-ray 
report, dated in September 1998 shows 
that at that time, the appellant had a 
chest x-ray taken which was interpreted 
as showing no significant abnormality; 
specifically, no definite radiographic 
evidence of sarcoidosis.  In addition, 
the Board observes that in the August 
1998 VA medical statement from Dr. 
Robinson, Dr. Robinson indicated that the 
appellant had presumed sarcoidosis, 
although there had been no tissue 
diagnosis; only elevated serum and CSF 
ACE levels.  

If the examiner diagnoses any lung 
disease, to include pulmonary 
sarcoidosis, an opinion must be provided 
as to whether any currently diagnosed 
lung disease, to include pulmonary 
sarcoidosis, is related to the 
appellant's period of active military 
service, or became manifest within one 
year of the appellant's separation from 
service.  The examiner is further 
requested to comment on the opinion of 
Dr. Robinson, who opined in an August 
2003 VA medical statement that it was 
more likely than not that the appellant's 
lung disease laid dormant in his genes 
for twenty plus years, and that his lung 
disease was directly related to his 
military service. If no disability is 
found, or no link to military service is 
found, such findings and conclusion 
should be affirmatively stated and a 
complete rationale for any opinion 
expressed should be included in the 
examination report.  If the requested 
opinions cannot be provided without 
resort to speculation, the examiner 
should so state.  The report prepared 
should be typed.

3.  The appellant is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the appellant does not report for 
the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  The RO must ensure that the requested 
medical report addresses all actions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.  Thereafter, the RO must then 
review and re-adjudicate the issue on 
appeal.  If such action does not grant 
the benefit claimed, the RO must provide 
the appellant and his representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case must be returned to the Board for 
appellate review.  



No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


